IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,272-01


EX PARTE ALFRED GENE DAVIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO.6034
IN THE 39TH DISTRICT COURT FROM HASKELL COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methadone and was sentenced to ninety-nine years' imprisonment and a ten thousand dollar fine.  
The Eleventh Court of Appeals affirmed his conviction.  Davis v. State, No. 11-05-00115-CR (Tex.
App.-Eastland, delivered December 14, 2006).
	On September 24, 2008, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On November 20, 2008, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: February 4, 2009
Do not publish